Citation Nr: 0528515	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for PTSD 
and assigned a 30 percent rating for that disability and 
granted service connection for diabetes mellitus and assigned 
a 20 percent disability rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In a June 2002 rating decision, the RO 
increased the award for PTSD to 50 percent, and denied 
service connection for hypertension, on a direct basis and as 
secondary to diabetes mellitus.  In the January 2002 rating 
decision, the RO also denied service connection for 
hypertension.  These matters were remanded by the Board in 
November 2003 for additional development and due process 
requirements.  That development has been accomplished to the 
extent possible, and the claim is again before the Board.

The veteran seeks service connection for hypertension both on 
a direct basis and as secondary to service-connected diabetes 
mellitus.  A prior final decision in May 1994 denied service 
connection for hypertension on a direct basis.  Therefore, 
new and material evidence is required as to the claim on a 
direct basis, but no new and material evidence is required as 
to the claim for secondary service connection for 
hypertension.  See 38 C.F.R. § 3.310.  The Board's 
recharacterization of these issues on appeal, as reflected in 
its November 2003 remand and the current decision, is not 
prejudicial to the veteran, as the RO denied the direct claim 
based on no new and material evidence and on a secondary 
basis in the supplemental statement of the case (SSOC) issued 
in May 2005.

In November 2002, the veteran offered testimony at a Board 
hearing in Washington, D.C., before the undersigned Veterans 
Law Judge who will be making the final decision in this 
matter.  


FINDINGS OF FACT

1.  Service connection for hypertension on a direct basis was 
denied by the RO in an unappealed May 1994 rating decision.  

2.  Evidence received since the May 1994 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hypertension on a direct basis.

3.  Hypertension is not proximately due to or the result of 
disease or injury in service, including diabetes mellitus.  

4.  The veteran's service-connected diabetes mellitus is not 
manifested by the need for insulin and regulation of 
activities.

5.  The veteran's service-connected PTSD is not manifested by 
more than the following: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying the veteran's claim 
for entitlement to service connection for hypertension on a 
direct basis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2004).

2.  Evidence submitted since the May 1994 rating decision is 
not new and material; thus, the requirements to reopen the 
claim of service connection for hypertension on a direct 
basis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  The veteran is not entitled to service connection for 
hypertension as secondary to service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.310 (2004).

4.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected diabetes mellitus are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.7, 4.119, Diagnostic Code 7913 (2004).

5.  The criteria for an initial disability rating in excess 
of 50 percent for service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in May 2004, as well as the discussion in 
the May 2005 supplemental statement of the case (SOC).  He 
was advised of what was required to substantiate his claims 
and of his and VA's responsibilities regarding his claims.  
He was also asked to submit information and/or evidence, 
which would include that in his possession, in support of his 
claims.  The letter explained to the veteran the requirements 
of new and material evidence as they related to the direct 
claim for hypertension.  Such a letter was required following 
the passage of the VCAA, and was not mailed to the appellant 
prior to the initial RO adjudication of his claim.  
Regardless, any defect with respect to the timing of the VCAA 
notice requirement was nonprejudical.  While the notice 
provided to the appellant prior to the first RO adjudication 
of the claims, the notice was provided by the VA Appeals 
Management Center (AMC) prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was mailed to the appellant in May 2005.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The record includes private medical and VA medical treatment 
records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran that 
have not been requested, nor is there any indication that 
additional outstanding Federal department or agency records 
exist that should be requested in connection with the claim 
adjudicated in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, 
multiple VA examinations have been provided, including 
examinations in October 2001, June 2004, and March 2005.  
There is no duty to obtain a VA examination or opinion in the 
case of direct service connection for hypertension because 
new and material evidence has not been presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that 
no additional action is necessary as to these claims.  

II.  New and Material Evidence-Direct Service Connection for 
Hypertension

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection will be rebuttably presumed 
for certain chronic diseases, including hypertension, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In May 1994, the RO denied entitlement to service connection 
for hypertension on the basis that there was no relationship 
between the veteran's current hypertension and service.  The 
decision cited service medical records showing a finding of 
an enlarged heart on chest X-ray at separation from service 
with no finding of heart disease.  Blood pressure was 126/86, 
the heart examination was within normal limits, and there was 
no diagnosis or finding of hypertension.  Current VA findings 
of hypertension dated from approximately 20 years following 
service.  A January 1993 statement from Dr. D. J. Hand 
indicated treatment for hypertension since 1989, with a long 
history of hypertension prior to that.  Dr. Hand noted that 
the veteran was admitted for a possible myocardial infarction 
in April 1991, but this turned out not to be a myocardial 
infarction.  Cardiomegaly was noted at that time, though.  

The veteran was notified of this decision and of his 
appellate rights by letter dated May 27, 1994.  He did file a 
notice of disagreement, and a statement of the case issued, 
but he did not perfect an appeal.  

The RO's May 1994 rating decision is a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105.  In order to reopen this claim, the appellant must 
present new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. §3.156(a).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to this claim, as 
appellant filed this claim in June 2001.

Evidence obtained since the May 1994 rating decision includes 
the following:  the veteran's contentions, including 
testimony at a personal hearing in November 2002; VA 
examination reports dated in February 2001, October 2001, 
June 2004 and March 2005; VA treatment records dated from 
January 2001 to the present; and private treatment records 
including those from Washington Hospital Center dating from 
1998.  

VA examination in February 2001 for diabetes included a 
finding of blood pressure of 146/90.  Upon VA examination in 
October 2001, the doctor stated that the veteran was on a 
variety of medications for hypertension.  The veteran 
reported his pressures usually were around 170/110.  The 
veteran appeared somewhat overweight.  Blood pressure was 
185/104 sitting, 179/104 standing, 162/91 supine.  There was 
normal sinus rhythm, and there were no murmurs appreciated 
nor was there cardiomegaly to percussion.  The diagnosis was 
hypertension, on medical therapy, uncomplicated to date.  

VA treatment records show that the veteran has continued on 
medical therapy for hypertension.  

A report of VA examination for hypertension and diabetes 
dated in March 2005 reflects a reported 20 year history of 
hypertension.  It was reported that the current hypertension 
medications contribute to the veteran's fatigue.  He denied 
symptoms related to high blood pressure.  He reported no 
heart disease.  A chest X-ray revealed cardiomegaly.  
Following a physical examination and review of stress test 
and other diagnostic evidence, the examiner diagnosed 
hypertension.  The examiner explained that, as the 
hypertension pre-dated diabetes, which was diagnosed in 1997, 
it was not likely that the hypertension was secondary to the 
diabetes.  It was also noted that enlarged left atrium was 
likely secondary to years of hypertension.  Atrial 
fibrillation was considered not likely secondary to diabetes.  

The evidence received since the May 1994 rating decision 
which denied service connection for hypertension on a direct 
basis is not new and material.  Any new medical records 
showing diagnoses of hypertension many years after service 
are cumulative.  There was medical evidence before the RO in 
1994 showing that the veteran suffered from such a 
disability.

The veteran's contentions that his hypertension is related to 
active service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1994, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Medical records that do not mention hypertension, even if 
new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute. 

Nor do the new medical records in any way provide a medical 
linkage of the veteran's current hypertension and his active 
service.  There is no medical evidence indicating that the 
veteran's hypertension had its onset during active service or 
within one year after his separation from service, or that is 
related to any in-service disease or injury.  To the 
contrary, the VA examiner in March 2005 did not find any 
relationship between hypertension and service.  No examiner 
has alleged any such connection.  Accordingly, even if new, 
the Board finds that these records are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim for direct service connection.

Thus, new and material evidence has not been presented, and 
the claim of service connection for hypertension on a direct 
basis is not reopened.  

III.  Hypertension Secondary to Diabetes Mellitus

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a) (2004).  
In addition, secondary service connection may be established 
when there is aggravation of a veteran's nonservice-connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

The veteran's argument that hypertension is due to service-
connected disabilities represents a new claim for which the 
veteran need not present new and material evidence.  

The veteran has presented no medical evidence of the 
connection which he alleges.  VA medical opinion obtained in 
March 2005, as detailed above, is in direct conflict with his 
theory.  The examiner clearly opines that hypertension is not 
secondary to diabetes.  The examiner points out that 
hypertension predated diabetes by many years.  Moreover, the 
opinion suggests that there was no aggravation of any 
hypertension by diabetes, as the examiner noted the 
hypertension was not "secondary" to diabetes.  This is 
consistent with the lack of competent evidence of a link 
between diabetes and hypertension elsewhere in the private 
and VA medical records.  Though the record is replete with 
reference to diabetes and hypertension, no medical personnel 
have suggested there is a causal link between these two 
diseases processes.  

Only parties possessing medical expertise may address 
competently such a question.  The Board in this matter is 
presented with medical opinion evidence against the veteran's 
claimed theory of entitlement.  It is the Board's primary 
role in this circumstance to weigh such evidence and 
ascertain its probative value.  The evaluation of such 
evidence does not involve a mere numeric tabulation of those 
opinions favoring viz those against the claim.  It is the 
whole of each underlying opinion that must be examined, both 
by itself and in conjunction with other evidence.  See Wray 
v. Brown, 7 Vet. App. 488, 492-493 (1995) (Observing that in 
cases involving multiple medical opinions, each should be 
examined, analyzed and discussed for corroborative value, and 
should not be dismissed as merely "cumulative.").

The only evidence of a relationship between the service-
connected diabetes and hypertension is the veteran's 
contentions.  The actual medical evidence is against the 
claim.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has hypertension, and that 
a relationship exists between the disability and his service-
connected diabetes mellitus, cannot serve to prove that the 
disability for which the veteran claims service connection 
was proximately due to service-connected diabetes mellitus.  
All of the probative medical evidence is against his theory.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (only 
independent medical evidence may be considered to support 
Board findings).  In the absence of medical evidence 
establishing a relationship between the disease and service-
connected diabetes mellitus, the preponderance of the 
evidence is against the claim of service connection for such 
disability.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issue.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Increased Initial Rating-Diabetes Mellitus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The criteria for rating diabetes mellitus are found under 
Diagnostic Code 7913 in the VA Schedule for Rating 
Disabilities.  A 20 percent evaluation is provided for 
diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is provided for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent disability rating is warranted for diabetes that 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent disability rating is warranted when 
the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2004).  Note 1 under Diagnostic 
Code 7913 indicates that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  

A VA neurological examination report dated in October 1999 
reflects a well developed male in no acute distress, without 
motor or sensory abnormalities.  

A private treatment report dated in January 2001 from 
Patricia Davidson, M.D., reflects that the veteran had been 
diabetic since 1995.  He required Glucophage twice a day and 
restricted diet.  

A report of VA examination dated in February 2001 reflects 
that the veteran was diagnosed with diabetes seven years 
earlier.  He was currently on Glucophage twice a day.  He had 
had no ketoacidosis or insulin reactions.  He was on a varied 
diet.  His weight was 220 pounds, with a slight gain over the 
past year.  He denied visual, cardiac, neurological or other 
diabetic problems.  There was no retinopathy observed.  His 
skin and extremities were warm and intact.  There were no 
focal deficits.  Non-fasting glucose was 286.  Following 
diagnostic testing, the assessment was non-insulin dependent 
diabetes mellitus.  

In August 2001, the RO granted service connection for 
diabetes mellitus, Type II, based on the presumption for 
herbicide exposure in Vietnam, and assigned a 20 percent 
rating.  The RO noted that the veteran's condition was 
controlled by restricted diet and oral hypoglycemic agent 
(Glucophage).  

During an October 2001 general medical VA examination, the 
veteran reported that he took oral medication, Metformin, 
twice a day for diabetes.  The veteran appeared slightly 
overweight at 245 pounds.  A blood sugar test performed in 
September 2001 was considered high at 161.  X-ray showed 
marked left ventricular enlargement.  The pertinent diagnosis 
was non-insulin dependent diabetes mellitus.  

Subsequent VA treatment records show that the veteran 
continued to be maintained on oral medication for control of 
diabetes.  Ophthalmology consultation in February 2002 showed 
only refractive error.  Records dated in 2004 show his 
Metformin was increased to three times per day.  He has 
managed to maintain control of his diabetes with oral 
medication, with diet and exercise recommendations.  

A report of VA examination dated in June 2004 reflects that 
the veteran denied related gastrointestinal, urological or 
foot problems.  He brought information showing he was 
diagnosed with mild diabetic retinopathy bilaterally, which 
was being monitored.  He noted that his diabetes was treated 
with Metformin and he had never been on insulin.  The 
diagnosis was Diabetes Mellitus, Type 2.  

A VA clinic treatment noted dated in January 2005 reflects a 
finding that the veteran had worsening control of his 
diabetes, and he should continue his medication three times 
per day.  

A report of VA ophthalmologic examination dated in March 2005 
reflects findings of trace diabetic retinopathy, with the 
examiner opining that speed of development of recent 
cataracts, removed in 2003 was likely due to diabetes.  
Parenthetically, the Board notes that service-connected was 
separately granted for this disability in May 2005.  

A report of VA examination for diabetes dated in March 2005 
reflects that the veteran was now on multiple oral 
medications for diabetes as of January 2005.  He complained 
of diarrhea due to the medications, as well as increased 
urination at night and increased thirst in the morning.  He 
had no hypoglycemia.  He reported a 20 pound weight gain over 
the past year.  He reported he was not on a special diet and 
he did no exercise because he had no energy.  His most recent 
laboratory findings reveal normal BUN and creatinine, but 
urine had elevated albumin indicative of early neuropathy.  
He denied numbness and tingling in the toes but reported 
erectile dysfunction for two years, for which Viagra provided 
no improvement.  Parenthetically, the RO is currently 
developing this claim for a separate rating for any 
associated genitourinary disability.  

The veteran reported he was currently working as a security 
guard from 3 to 11 at night.  He could not eat during his 
shifts so this was a problem.  He was planning to quit his 
job because he was unable to get along with his coworkers.  
He believed diabetes made him tired and unmotivated.  

Following physical examination and review of testing, the 
examiner diagnosed Type II diabetes, with reasonable glycemic 
control on Metformin, Glizipide, and Rosiglitazone.  Urine 
testing that day revealed no microalbuminuria, though 
previous samples had.  There was no evidence of neuropathy.  
Nocturia was considered due to diabetes and hypertension.  

Here, the preponderance of the evidence is against a finding 
that the veteran's diabetes mellitus meets the criteria for a 
disability evaluation in excess of 20 percent at any relevant 
time during the initial rating period.  As detailed above, 
the veteran does not require insulin but does require oral 
hypoglycemic agent and arguably a restricted diet.  There is 
no evidence of a need for required insulin and there has been 
no regulation of activities.  No examiner has noted that the 
veteran had to restrict or regulate his activities.  In fact, 
the treatment record shows he was counseled as to diet and 
recommended exercise.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for diabetes mellitus during the appeal 
period.  Fenderson, 12 Vet. App. at 126; 
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2004).  In 
reaching its determination, the Board has carefully 
considered the veteran's contentions/hearing testimony and 
the application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2004).

Finally, the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) was also considered by the RO, as 
reflected in the June 2002 rating decision.  However, the 
record contains no objective evidence that the veteran's 
diabetes mellitus has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the 
impairment resulting from the veteran's disorder is 
appropriately compensated by the currently assigned schedular 
rating.

V.  Increased Initial Rating-PTSD

Criteria

As noted, this is an appeal of an initial rating and staged 
rating may be assigned.  See Fenderson, 12 Vet. App. at 126.  

The veteran's claim was filed in May 2000.  Service-connected 
PTSD is currently rated as 50 percent disabling pursuant to 
Diagnostic Code 9411, effective from the date the veteran 
filed his claim.  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Under the criteria for PTSD found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 
50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score in the 31 to 40 range indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Factual Background

The veteran has a diagnosis of PTSD related to his combat 
medic experiences in Vietnam.  Extensive psychiatric 
evaluations and outpatient treatment reports are in the file 
for comparative purposes.  The veteran has been seen for 
counseling of a variety of types, reports from which are also 
of record showing PTSD.

Carolyn Lloyd, MSW, treated the veteran through August 2000 
for depression and suicidal thoughts.  

VA treatment records show that the veteran is undergoing 
outpatient treatment at a VA PTSD clinic.  

During a VA PTSD examination in October 2001, the veteran 
reported problems with sleep disturbances, depression, 
nightmares, and waking up soaking wet with sweat.  He has 
recurring memories of body parts.  He could not tolerate loud 
noises or watch war movies.  He reported he had no friends.  
He reported he recently lost his job at a travel agency due 
to deteriorated job performance.  He was rude and restless 
and unable to handle public relations.  He was on Remeron and 
Buspar for his psychiatric symptoms.  

Mental status examination revealed the veteran to be casually 
dressed.  He was initially calm, but became anxious and upset 
when speaking about Vietnam.  He had clear, coherent, non-
pressured speech.  His mood was depressed and his affect 
constricted.  He had positive paranoid ideations.  He denied 
homicidal or suicidal ideation.  He was able to do serial 
sevens quickly and spell forwards and backwards without 
difficulty.  Memory was grossly intact.  Insight and judgment 
were fair.  Diagnosis was PTSD; his GAF score was 55.  The 
examiner opined that PTSD severely affected the veteran's 
social and occupational life.  

VA treatment records dated from 2002 through early 2005 show 
that the veteran has attended PTSD therapy sessions and 
undergone evaluations for PTSD at all times relevant to this 
decision.  He has been under the care of VA psychiatrists, 
has been on psychiatric medication, and during treatment has 
had recorded GAF's ranging from 58 to 65.  

A VA examination in June 2004 reflects a diagnosis of PTSD, 
based on findings of isolation, sleep difficulties and 
depression.  The veteran was noted to complain of depression 
and anxiety, flashbacks especially in the rain, 
distrustfulness and anger.  At times, he feels he is back in 
Vietnam, and has difficulty sleeping or getting back to 
sleep.  He was working as a security guard at a senior 
citizen complex.  Mental status revealed logical thoughts and 
clear speech.  He had mildly restricted psychomotor activity.  
He had a terrible mood and restricted affect.  He denied 
hallucinations.  He felt hopeless and distrustful.  He had 
occasional suicidal ideation.  

The examiner observed that there had been no remission in 
symptoms since the last examination, despite individual 
therapy and group counseling.  He noted no impairment of 
thought processes, noting that the veteran had worked for two 
years in a job that allowed him to stay to himself.  The 
examiner opined that the diagnosis was PTSD and major 
depression, GAF was 50.  

An individual therapy note dated in June 2004 showed that the 
veteran was having trouble due to his no nonsense enforcement 
of the rules at the senior center.  He had met with his boss 
on this matter but was not open to change his approach.  
Following that therapy, he did not seek therapy until the end 
of October 2004, at which time he was having difficulties 
with people in his apartment building.  A final entry in 
February 2005 reflects that the veteran had been reprimanded 
by his boss after having a disagreement with a co-worker.  He 
was thinking about quitting and moving to a less expensive 
area.  The assessment was that the veteran was irritable and 
slightly depressed due to his current work situation.  

At his hearing before the undersigned, the veteran provided 
candid testimony detailing his difficulties due to PTSD over 
the past years.  



Analysis

The Board has extensive data in the updated VA treatment 
records with which to assess the veteran's current 
psychiatric situation.  There is no question that his overall 
mental health is compromised by PTSD.  This has been 
documented by his treating VA mental health care workers.  

The Board notes that the veteran's record shows that he is 
clearly struggling to fulfill work obligations, having worked 
for many years as a security guard even though his ability to 
function psychologically has been compromised.  He has 
managed to continue to function, albeit with some difficulty, 
within the work environment in a job which involves limited 
contact with people.  

Mental status examinations show that the veteran retains the 
ability to concentrate, remember, and otherwise function 
mentally to handle occupational and social tasks attendant to 
his daily functioning.  Although he is isolated, he has shown 
signs of occupational and social capabilities in examinations 
and in therapy that have prompted examiners and therapists to 
assess his GAF no lower than 50.  

The veteran's overall retained mental capacity has not 
deteriorated to the point where he has such severe PTSD that 
he has occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Board finds that the 50 percent rating accurately 
reflects his present level of functioning at all times 
subject to this decision.  He does not approximate the 
criteria for a 70 percent rating.  

Moreover, the Board notes there is no total occupational and 
social impairment to warrant a 100 percent rating.  There is 
no gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

Here, the preponderance of the evidence is against a finding 
that the veteran's PTSD meets the criteria for a disability 
evaluation in excess of 50 percent.  Mental status 
examinations and GAF scores support a finding of not more 
than 50 percent.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 50 percent for PTSD during the appeal period.  
Fenderson, 
12 Vet. App. at 126; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).  In reaching its determination, the Board has 
carefully considered the veteran's contentions and the 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).

Finally, the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) was also considered by the RO, as 
reflected in the June 2002 rating decision.  However, the 
record contains no objective evidence that the veteran's PTSD 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the impairment resulting from 
the veteran's disorder is appropriately compensated by the 
currently assigned schedular rating.




ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for hypertension 
on a direct basis remains denied.  

Service connection for hypertension as secondary to service-
connected diabetes mellitus is denied.

An increased initial rating in excess of 20 percent for 
diabetes mellitus is denied.

An increased initial rating in excess of 50 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


